Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-267

IN RE: STANLEY K. FOSHEE,
                      Petitioner.
Bar Registration No. 420761                              BDN: 27-14

BEFORE:        Fisher and Easterly, Associate Judges, and Ferren, Senior Judge.

                                       ORDER
                                 (FILED - April 3, 2014)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Mr. Foshee has satisfied all
of the conditions imposed by the state of Virginia as a prerequisite for reinstatement
and has been reinstated by the state of Virginia to the practice of law, the petition for
reinstatement, and it appearing that petitioner is eligible to file the petition for
reinstatement, see In re Foshee, 897 A.2d 203 (D.C. 2006), it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Stanley K. Foshee, Esquire is hereby reinstated
to the Bar of the District of Columbia.

                                     PER CURIAM